ORDER

PER CURIAM.
Defendant appeals his conviction by a jury of one count of first degree robbery, § 569.020, RSMo 1986, and one count of armed criminal action, § 571.015, RSMo 1986. The court sentenced defendant as a class X offender to concurrent prison terms of eighteen years on each count. Defendant also appeals the denial, without an evidentia-ry hearing, of his Rule 29.15 motion for post-conviction relief. We affirm. The findings and conclusions of the motion court are not clearly erroneous; no error of law appears. An extended opinion would have no prece-dential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order affirming the judgment pursuant to Rule 84.16(b).